Title: To Thomas Jefferson from Albert Gallatin, 11 February 1804
From: Gallatin, Albert
To: Jefferson, Thomas


               
                  Dear Sir 
                  Saturday 11 Feby. 1804
               
               It is necessary to know where Eli Vickery lives in order to notify him of his appointment to keep the Old Pt. Comfort light house.
               The enclosed you have already seen, and I have already communicated my opinion of Davies’s inability which is rather felt than susceptible of positive proof. The emplymt. of clerks of inferior abilities is known already at the Treasury. I might write to Gatewood if, it shall be your opinion that on his testifying the truth of the allegations, Davies shall be removed: it is proper to state that Gatewood was the candidate for the office when Davies was appointed and is of course inimical to him. Your idea to suffer the man to die appears to me dangerous. The last six months that a man, who is not fit for the office, remains in it are always those during which confusion of accounts and delinquency either take place or encrease beyond bounds. Witness Habersham, Holmes, Bird, Lamb, Delany, E. Livingston &a. Gerry is the only instance to my knowledge where a delinquency of several years standing had not encreased for the 4 or 5 last he was in office. Whenever a successor shall be appointed, it is desirable that he may have activity, assiduity & competent talents; for Norfolk may now be ranked amongst the large ports; and the office of collector if well executed will require the constant attention of the officer. The only man who has been mentioned to me is Tazewell, by whom I do not recollect, but, I believe, by Mr. Madison.
               I have this year, with much labour, laid the foundation in the report on the sinking fund of the public debt calender by stating with perfect correctness the application during the year 1802 to principal and interest. I had intended to add to it the State of the debt at the commencemt and end of the year; but the Statements prepared for that purpose did not please me and I had not time to correct them before the report must necessarily be made. I have them now on hand in order that they may appear in next year’s report; and I may set any clerk, with very little superintendence, to pursue the subject, on the same plan, from year to year back to any given year.
               I am afraid that an account of coastway exports cannot be correctly obtained; and if obtained would not give the true amount of produce of each State. Thus Alexandria exports (to other States) Maryland tobacco & flour and Pennsylvania flour—Baltimore exports much Pennsylva. produce—Petersburg a considerable quantity of N. Carolina do. &a. I will, however take the subject under consideration & see whether any returns may be required from the collectors which will assist in forming an Estimate—.
               With respect Your obedt. Servt.
               
                  Albert Gallatin 
               
            